Jenks, J.:
The petitioner alleged that she was tenant of the defendant Cohen’s premises by virtue of a lease from said defendant for a term from October 20, 1907, until October, 1908, and that on January 18, 1908,' when she’was in possession the defendant and others forcibly entered the premises and ejected her. The defendant made general denial and for a separate defense alleged that the plaintiff never was his tenant, but his servant; that her employment had been lawfully terminated by him; that thereupon the servant had been directed to quit the premises and then after a reasonable time had elapsed he had ordered the servant’s goods and chattels to be removed from the premises with but necessary force. The premises were living rooms in the rear of a shop. The question upon such proceeding is whether the conventional relation of landlord and tenant existed and who is accordingly entitled to the possession of the premises. If the occupancy of the plaintiff under the contract with defendant arose solely out of the relation of servant and master, and such occupancy up to the time of the ejection was merely a part of the contract as of the consideration paid thereunder for services, then the conventional relation of landlord and tenant did not exist at that time. When the contract for services was terminated lawfully, the right of occupancy ceased in the servant and the right of possession was in the master. (People v. Annis, 45 Barb. 304, approved as to this principle in Kerrains v. People, 60 N. Y. 225. See, too, Kerrains v. People, supra; 3 McAdam Landl. & Ten. [3d ed.] 260, 261, quid cases cited. See, too, Bristor v. Burr, 120 N. Y. 431.) And the master or owner of the premises would have the right to remove the occupant (his late servant) with such force as was necessary. (McAdam, supra; Bristor v. Burr, supra.) For these reasons the question as to the character of the occupancy of the plaintiff at the time of the alleged ejectment was material to the issue in these proceedings, and hence I think that the court erred in its exclusion under exception of the defendant’s offer to read in evidence the written contract between the parties, which was for her employment as a servant' by the defendant, which provided that in part compensation for her services she should occupy the *498premises in cpiestion rent free, and which also provided that the defendant might terminate the contract at any time without penalty or further payment.
The order is reversed, with costs, and a rehearing ordered, costs to abide the event.
Woodwaed, Hookeb, ¡Rich and Milleb, JJ., concurred.
Final order of the ¡Municipal Court reversed and a rehearing ordered, costs to abide the event.